—Order, Supreme Court, New York County (Barbara Kapnick, J.), entered on or about May 14, 1996, which, in a rear-end accident case, denied plaintiffs’ motion for partial summary judgment on the issue of liability, unanimously affirmed, without costs.
The parties’ conflicting versions of the accident raise triable issue of fact, including whether, as plaintiff claims, his vehicle was stopped for some length of time prior to the accident or whether, as defendants claim, plaintiff suddenly stopped his vehicle without reason or warning (see, Tann v Herlands, 224 AD2d 230), and whether defendant driver had been tailgating in violation of Vehicle and Traffic Law § 1129 (a), and, if so, whether such was a proximate cause of the accident (see, Darmento v Pacific Molasses Co., 81 NY2d 985). Concur—Milonas, J. P., Ellerin, Rubin, Kupferman and Nardelli, JJ.